Title: George Hay to Thomas Jefferson, 29 January 1812
From: Hay, George
To: Jefferson, Thomas


          
            
                  Sir, 
                  Richmond. Jany 29. 1812—
            
		  
		  I ought to ask your pardon, and I do ask it for having So long delayed to answer your last letter, and to comply with the requisition which that letter contained. You will be disposed to grant it, I am Sure, when I inform you that much of my time has been occupied by business in Court, which pressed most heavily upon me, and much of it devoted to duties arising from the recent calamity which this City has Sustained.
            I shall deposit at the Stage office this evening all the books and documents received from you. The list is Subjoined—
            I am with great respect Yr mo: ob: Se.
                  Geo: Hay.
          
          
          
            1. 
                              
                  
                  The manuscript defence
                              2. 
                           4 printed pamphlets tied together marked by you No 1.
                              3.
                           4.dodododo—unmarked—the first being “addresse au conseil Legislatif &c
                              ” by Poydras.
                              4.
                           a printed pamphlet marked on the title page by myself—A
                              5.
                           one bound octavo, labelled “Batture 1808”
                           
                              6.
                           one do thin quartodododo
                              7.
                           Collection of pamphlets printed & written: the first leaf containing an address or direction to “The honl Albert Gallatin &c”
                           
                              8.
                           a quarto printed pamphlet “ entitled “Examen de la Sentence &c”
                              9.
                           do entitled Memoire a Consulter &c10.do entitled—Pieces probantes—
          
        